Judgment, Supreme Court, New York County (Renee White, J.), rendered October 19, 1998, convicting defendant, after a jury trial, of murder in the second degree, and imposing a sentence of 25 years to life, reversed, on the law and the facts, and the matter remanded for a new trial.
We agree with defendant that the court erred in refusing his request for a charge on the affirmative defense of extreme emotional disturbance (Penal Law § 125.25 [1] [a]) at his trial for the death of his common-law wife.
“The extreme emotional disturbance defense requires proof of both subjective and objective elements. The subjective element focuses on the defendant’s state of mind at the time of the crime and requires sufficient evidence that the defendant’s conduct was actually influenced by an extreme emotional disturbance * * *. This element is generally associated with loss of self-control * * *. The objective element requires proof of a reasonable explanation or excuse for the emotional disturbance” (People v Harris, 95 NY2d 316, 319 [citations omitted]). To be entitled to such a charge, a court must determine that sufficient evidence has been presented for the jury to find, by a preponderance of the evidence, that the subjective and objective elements have been established (id.). In considering whether the extreme emotional disturbance defense should have been charged, the evidence must be viewed in the light most favorable to the defendant (id., at 320).
Here, there is sufficient evidence from which a jury could conclude that defendant lost self-control. In fact, the People argued during summation that defendant “snapped” and killed his wife in a “frenzied” “fit of rage.” The source of the rage was the contentious and volatile relationship between defendant and his wife, which was characterized by her repeated “yelling,” “berating” and “making demands” of defendant. There is proof that on the day of the murder, she had been out until the early morning the previous night, she had made a number of demands, which required defendant to walk up and down the stairs to their fifth floor walk-up apartment, and that she yelled at and berated him during a heated argument. The People also argued that the slashes the wife sustained in the face showed “deep seated passionate emotion.”
Although the People “concede that the use of the words ‘frenzy’ and ‘frenzied’ * * * was more suggestive of loss of self-control” and was “perhaps justified by the forensic evidence showing that defendant had attacked [his wife] ferociously,” *291they argue defendant’s conduct was influenced by anger. Whether defendant acted out of anger as the People argue now, or out of loss of self-control as they argued in summation, is for the jury to decide in determining whether to accept or reject the affirmative defense of extreme emotional disturbance (see, id., at 321).
As to the second element, a jury could conclude that the wife’s treatment of defendant was sufficiently abusive so as to make his emotional disturbance reasonable.
The medical expert called by defendant, a medical examiner from another New York jurisdiction, did not testify that the wounds found on the deceased were not characteristic of those found in a case where there had been a prior relationship between victim and stabber, as the dissent reads her testimony. She testified that they were equally consistent with cases involving a prior relationship and those involving a stranger as stabber. The dissent also relies heavily on defendant’s actions after the death of the victim. While these actions are relevant, they are but some among the many items of evidence to be considered by the jurors. Actions taking place after the occurrence cannot foreclose a jury from considering the defendant’s mental state at the time of the actions leading to the death of the decedent.
A new trial with proper jury instructions is required. Concur — Rosenberger, J. P., Nardelli, Andrias and Ellerin, JJ.